

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


EXHIBIT 10.3


PATENT AND TECHNOLOGY LICENSE AGREEMENT
(as Amended)


THIS AGREEMENT ("AGREEMENT") is made on this 14th day of February, 2000 between
the BOARD OF REGENTS ("BOARD") of THE UNIVERSITY OF TEXAS SYSTEM ("SYSTEM"), an
agency of the State of Texas, whose address is 201 West 7th Street, Austin,
Texas 78701, on behalf of THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER
("MDA"), a component Institution of SYSTEM and INEX Pharmaceuticals Corp, a
British Columbia corporation having a principal place of business located at 100
- 8900 Glenlyon Parkway, Glenlyon Business Park, Burnaby, BC, Canada V5J 5J8
("LICENSEE").
 
RECITALS
 

A.  
BOARD owns certain PATENT RIGHTS and TECHNOLOGY RIGHTS related to LICENSED
SUBJECT MATTER, which were jointly developed by LICENSEE and MDA.

 

B.  
BOARD desires to have the LICENSED SUBJECT MATTER developed in the LICENSED
FIELD and used for the benefit of LICENSEE, BOARD, SYSTEM, MDA, the inventor(s),
and the public as outlined in BOARD'S Intellectual Property Policy.

 

C.  
LICENSEE wishes to obtain an exclusive license from BOARD to its rights in the
LICENSED SUBJECT MATTER,

 
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties agree as follows:
 
I.  EFFECTIVE DATE
 
1.1
This AGREEMENT is effective as of the date written herein above ("EFFECTIVE
DATE") subject to approval of BOARD.

 
II.  DEFINITIONS
 
As used in this AGREEMENT, the following terms have the meanings indicated:
 
2.1
AFFILIATE means any business entity at least 50% owned by LICENSEE, any business
entity which owns at least 50% of LICENSEE, or any business entity that is at
least 50% owned by a business entity that owns at least 50% of LICENSEE.

 
2.2
LICENSED FIELD means cancer therapy.

 
2.3
LICENSED PRODUCTS means any product or service SOLD by LICENSEE or SUBLICENSEE
comprising LICENSED SUBJECT MATTER pursuant to this AGREEMENT.

 
2.4
LICENSED SUBJECT MATTER means inventions and discoveries covered by PATENT
RIGHTS or TECHNOLOGY RIGHTS within licensed Field.

 
2.5
LICENSED TERRITORY means worldwide.

 



--------------------------------------------------------------------------------



2.6 
NET SALES means the gross revenues received by LICENSEE or SUBLICENSEE from the
SALE of LICENSED PRODUCTS less sales, discounts actually granted, sales and/or
use taxes actually paid, import and/or export duties actually paid, outbound
transportation actually prepaid or allowed, and amounts actually allowed or
credited due to returns (not exceeding the original billing or invoice amount).

 
2.7
PATENT RIGHTS means BOARD'S rights in information or discoveries covered in
patents, whether domestic or foreign, and all divisionals, continuations,
continuations-in-part, reissues, reexaminations or extensions thereof, any
patent document claiming priority therefrom, and any letters patent that issue
thereon as defined in Exhibit I attached hereto.

 
2.8
SALE, SELL or SOLD shall mean the transfer or disposition of a LICENSED PRODUCT
for value to a party other than LICENSEE, SUBLICENSEE, or AFFILIATE.

 
2.9
TECHNOLOGY RIGHTS shall mean BOARD'S rights in any technical information,
know-how, processes, procedures, compositions, devices, methods, formulae,
protocols, techniques, software, designs, drawings or data created by the
inventor(s) listed in Exhibit I at MDA before the Effective Date relating to the
use of liposomal vinca alkaloids which are not covered by PATENT RIGHTS but
which are necessary for practicing the inventions covered PATENT RIGHTS.

 
III.  LICENSE
 
3.1
BOARD, through MDA, hereby grants to LICENSEE a royalty-bearing, exclusive
license under LICENSED SUBJECT MATTER to manufacture, have manufactured, use
and/or SELL LICENSED PRODUCTS within LICENSED TERRITORY for use within LICENSED
FIELD and, subject to Paragraph 4.7 herein, will extend to BOARD's undivided
interest in any LICENSED SUBJECT MATTER developed during the term of this
AGREEMENT and jointly owned by BOARD and LICENSEE. This grant shall be subject
to Paragraph 14.2 and 14.3 hereinbelow, the payment by LICENSEE to BOARD of all
consideration as provided herein, the timely payment of all amounts due under
any Sponsored Research Agreement between MDA and LICENSEE in effect during this
AGREEMENT and is further subject to the following rights retained by BOARD and
MDA to:

 

 
(a)
Publish the general scientific findings from research related to LICENSED
SUBJECT MATTER and

 

 
(b)
Use LICENSED SUBJECT MATTER for educationally-related research, teaching,
patient care, and other purposes.

 
Both subsections (a) and (b) above are subject to the terms of Article XI -
Confidential Information and Publication.
 
3.2
LICENSEE may extend the license granted herein to any AFFILIATE provided that
the AFFILIATE consents in writing to be bound by this AGREEMENT to the same
extent as LICENSEE.

 
3.3
Subject to the Paragraph 3.4 herein below, LICENSEE may grant sublicenses under
LICENSED SUBJECT MATTER consistent with the terms of this AGREEMENT provided
that LICENSEE is responsible for its sublicensees relevant to this AGREEMENT,
and for diligently collecting all amounts due LICENSEE from sublicensees. If a
sublicensee pursuant hereto becomes bankrupt, insolvent or is placed in the
hands of a receiver or trustee, LICENSEE, to the extent allowed under applicable
law and in a timely manner, agrees to use its best reasonable efforts to collect
all consideration owed to LICENSEE and to have the sublicense agreement
confirmed or rejected by a court of proper jurisdiction.

 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


 
3.4
LICENSEE must deliver to NIDA a true and correct copy of each sublicense granted
by LICENSEE, and any modification or termination thereof, within 30 days after
execution, modification, or termination.

 
3.5
When this AGREEMENT is terminated, BOARD and MDA agree to accept as successors
to LICENSEE, existing sublicensees in good standing at the date of termination
provided that such sublicensees consent in writing to be bound by all of the
terms and conditions of this AGREEMENT.

 
IV.  CONSIDERATION, PAYMENTS AND REPORTS
 
4.1
In consideration of rights granted by BOARD to LICENSEE under this AGREEMENT,
LICENSEE agrees to pay MDA the following:

 

 
(a)
LICENSEE has been and continues to pay for expenses for future patent issues in
filing, prosecuting, enforcing and maintaining PATENT RIGHTS, and all future
expenses will be paid by LICENSEE, for so long as, and in such countries as,
this AGREEMENT remains in effect. MDA maintains the option to file, prosecute,
enforce and maintain patent rights in jurisdictions where LICENSEE elects to
avoid patent prosecution.

 

 
(b)
non-refundable license documentation fee in the amount of $[***]. This fee will
not reduce the amount of any other payment provided for in this ARTICLE IV, and
is due and payable within 30 days after the AGREEMENT has been fully executed by
all parties and LICENSEE has received an invoice for the amount from MDA;

 

 
(c)
A non-refundable annual minimum license fee payable on each anniversary of the
Effective Date of US $[***] prior to patent issue, and a non-refundable annual
minimum fee of US $[***] if a patent has issued as of said anniversary date.
This annual minimum fee will be invoiced by MDA and payable by LICENSEE 30 days
from receipt of invoice.

 

 
(d)
A running royalty equal to the:

 
1)
"Issued Patent" royalty designated below on the applicable portion of NET SALES
of LICENSED PRODUCTS in national political jurisdictions in the LICENSED
TERRITORY where LICENSED SUBJECT MATTER is covered by 1 or more issued patent(s)
or granted/registered patent

 
2)
and a running royalty equal to the "Non-issued Patent" royalty designated below
on the applicable portion of NET SALES of LICENSED PRODUCTS where LICENSED
SUBJECT MATTER is covered by one or more pending patent applications but no
issued or granted/registered patent as follows:

 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


ROYALTY SCHEDULE
 
Royalty is applied to each portion of Net Sales as follows:
US $
 
$[***] - $[***]
$[***] - $[***]
$[***]+
Issued Patent
[***]%
[***]%
[***]%
       
Royalty is applied to each portion of Net Sales as follows:
US $
Non-Issued Patent
[***]%
[***]%
[***]%



In the event LICENSEE elected to forego patent prosecution in any given national
political jurisdiction, MDA may at its option elect to pay for and maintain the
patent in said jurisdiction. In the absence of any other agreement between the
parties about said jurisdiction, if Licensee has Sales in said jurisdiction,
then LICENSEE will reimburse MDA all patent expenses, 30 days after receipt of
invoice and, in addition, LICENSEE will pay to MDA the royalty identified in the
schedule above and an additional [***]% on Net Sales in each such jurisdiction
if the patent claims cover the Licensed Subject Matter.



 
(e)
Annual minimum fees paid prior to Sales will not be credited against future
royalty payments. Any annual minimum fees made in any given year of Sales will
be credited against that year's royalty due.

 
4.2 Other Considerations:
(a) The calculation of said response rate will include all clinical sites, OTHER
THAN MDA, who employ the Sarris dosing schedule and patient exclusion criteria.
Phase II/III data generated by MDA may be used by INEX as identified in a
Sponsored Research Agreement, and only excluded from calculation of this
milestone payment.
(b) INEX will work with Drs. Cabanillas and Sarris to identify opportunities for
additional sponsored research programs.


4.3
All such payments are payable within 30 days after March 31, June 30, September
30, and December 31 of each year during the term of this AGREEMENT, at which
time LICENSEE will also deliver to BOARD and MDA a true and accurate report,
giving such particulars of the business conducted by LICENSEE and its
sublicensees, if any exist, during the preceding three (3) calendar months under
this AGREEMENT as necessary for BOARD to account for LICENSEES's payments
hereunder. This report will include pertinent data, including, but not limited
to:

 
(a) the total quantities of LICENSED PRODUCTS produced;
(b) the total SALES
(c) the calculation of royalties thereon
(d) the total royalties or minimum royalties so computed and due MDA; and all
other amounts due MDA herein.


4.4
During the Term of this AGREEMENT and for 1 year thereafter, LICENSEE agrees to
keep complete and accurate records of its and its sublicensees' SALES and NET
SALES of LICENSED PRODUCTS in sufficient detail to enable the royalties payable
hereunder to be determined. LICENSEE agrees to permit MDA or its
representatives, at MDA's expense, to periodically, but not more than once per
calendar year, examine its books, ledgers, and records during regular business
hours for the purpose of and to the extent necessary to verify any report
required under this AGREEMENT. If the amounts due MDA are determined to have
been underpaid in an amount equal to or greater than [***]% of the total amount
due during the period of time so examined, then LICENSEE will pay the cost of
the examination plus the accrued interest at the highest allowable rate.

 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


4.5
Upon the request of MDA, but not more than one time per calendar year, LICENSEE
will deliver to MDA a written progress report as to LICENSEE'S (and
sublicensees') efforts and accomplishments during the preceding year in
diligently commercializing LICENSED SUBJECT MATTER in the LICENSED TERRITORY and
LICENSEE'S (and sublicensees') commercialization plans for the upcoming year.
This report is not to be construed as a performance obligation.

 
4.6
All amounts payable hereunder by LICENSEE shall be payable in United States
funds without deductions for taxes, assessments, fees, or charges of any kind.
Checks are to be made payable to The University of Texas M. D. Anderson Cancer
Center, Box 297402, Houston, Texas 77297, Attention: Manager, Grants and
Contracts Accounting and mailed by U.S. mail.

 
4.7
No payments due or royalty rates owed under this AGREEMENT will be reduced as
the result of co-ownership of LICENSED SUBJECT MATTER by BOARD and another
party, including, but not limited to LICENSEE.

 
V.  SPONSORED RESEARCH
 
5.1
If LICENSEE desires to sponsor research for or related to the LICENSED SUBJECT
MATTER, and particularly where LICENSEE receives payments for sponsored research
pursuant to a sublicense under this AGREEMENT, LICENSEE will give good faith
consideration to funding the proposals at MDA.

 
VI.  PATENTS AND INVENTIONS
 
6.1
If after consultation with LICENSEE, both parties agree that a patent
application should be filed for LICENSED SUBJECT MATTER, BOARD or LICENSEE will
prepare and file the appropriate patent applications, and LICENSEE will pay the
cost of searching, preparing, filing, prosecuting and maintaining same. If
LICENSEE notifies MDA that it does not intend to pay the cost of a patent
application or the prosecution or maintenance thereof in a national political
jurisdiction, then MDA may file, prosecute or maintain such application, at its
own expense, and LICENSEE will have no further rights to such patent application
or patent unless LICENSEE is a co-inventor of such, in which case right to
practice the invention shall be governed by US Patent Law rules. LICENSEE will
provide MDA a copy of the application for which LICENSEE has paid the cost of
filing, as well as copies of any documents received or filed during prosecution
thereof.

 
VII.  INFRINGEMENT BY THIRD PARTIES
 
7.1
LICENSEE, at its expense, has the right to enforce any patent exclusively
licensed hereunder against infringement by third parties and is entitled to
retain recovery from such enforcement. LICENSEE agrees to pay MDA a royalty on
any monetary recovery after recovery of litigation or settlement expenses, if
the monetary recovery is for damages or a reasonable royalty in lieu thereof. If
LICENSEE does not file suit against a substantial infringer within 6 months of
knowledge thereof, then BOARD and MDA may, at their sole discretion, enforce any
patent licensed hereunder on behalf of itself and LICENSEE, with MDA retaining
all recoveries from such enforcement, and/or reducing the license granted
hereunder to non-exclusive.



INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


 
7.2
In any suit or dispute involving an infringer, the parties agree to cooperate
fully with each other. At the request and expense of the party bringing suit,
the other party will permit access to all relevant personnel, records, papers,
information, samples, specimens, and the like, during regular business hours.

 
VIII.  PATENT MARKING
 
8.1 
LICENSEE agrees that all packaging containing individual LICENSED PRODUCT(S),
and documentation therefore, SOLD by LICENSEE, AFFILIATES, and/or sublicensees
of LICENSEE will be permanently and legibly marked with the number of the
applicable patent(s) licensed hereunder in accordance with each country's patent
laws, including Title 35, United States Code.

 
IX.  INDEMNIFICATION
 
9.1
LICENSEE agrees to hold harmless and indemnify BOARD, SYSTEM, MDA, its Regents,
officers, employees, students, and agents (collectively the "INDEMNITEES") from
and against any claims, demands, or causes of action whatsoever, costs of suit
and reasonable attorney's fees, including without limitation, those costs
arising on account of any injury or death of persons or damage to property
caused by, or arising out of, or resulting from, the exercise or practice of the
license granted hereunder by LICENSEE, officers, its AFFILIATES or their
officers, employees, agents or representatives except in the event of gross
negligence on the part of any of the INDEMNITEES. This provision does not apply
to any action or omission of any of the INDEMNITEES which is subject to another
agreement between the parties or their agents, such as a sponsored research
agreement or a clinical trial agreement.

 
X.  USE OF BOARD AND COMPONENT'S NAME
 
10.1
LICENSEE will not use the name of (or the name of any employee of) MDA, SYSTEM
or BOARD without the advance express written consent of BOARD secured through:

 
The University of Texas
M. D. Anderson Cancer Center
Office of Public Affairs
1515 Holcombe Boulevard, Box 229
Houston, Texas 77030
ATTENTION: Stephen C. Stuyck


XI.  CONFIDENTIAL INFORMATION AND PUBLICATION
 
11.1
MDA and LICENSEE each agree that all information contained in documents marked
"confidential" and forwarded to one by the other (1) are to be received in
strict confidence, (ii) used only for the purposes of this AGREEMENT, and (iii)
not disclosed by the recipient party (except as required by law or court order),
its agents or employees without the prior written consent of the other party,
except to the extent that the recipient party can establish competent written
proof that such information:



INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


(a) was in the public domain at the time of disclosure;
(b) later became part of the public domain through no act or omission of the
recipient party, its employees, agents, successors or assigns;
(c) was lawfully disclosed to the recipient party by a third party having the
right to disclose it
(d) was already known by the recipient party at the time of disclosure;
(e) was independently developed by the recipient; or
(f) is required by law or regulation to be disclosed.


11.2
Each party's obligation of confidence hereunder will be fulfilled by using at
least the same degree of care with the other party's confidential information as
it uses to protect its own confidential information. This obligation will exist
while this AGREEMENT is in force and for a period of 3 years thereafter.

 
11.3
MDA reserves the right to publish the general scientific findings from research
related to LICENSED SUBJECT MATTER, with due regard to the protection of
LICENSEE'S confidential information. MDA will submit the manuscript of any
proposed publication to LICENSEE at least 30 days before publication, and
LICENSEE shall have the right to review and comment upon the publication in
order to protect LICENSEE'S confidential information. Upon LICENSEE'S request,
publication may be delayed up to 60 additional days to enable LICENSEE to secure
adequate intellectual property protection of LICENSEE'S confidential information
that would be affected by the publication.

 
XII.  ASSIGNMENT
 
12.1
Except in connection with the sale of substantially all of LICENSEE's assets to
a third party, this AGREEMENT may not be assigned by LICENSEE without the prior
written consent of BOARD, which will not be unreasonably withheld.

 
XIII.  TERM AND TERMINATION
 
13.1
Subject to Articles 13.2, 13.3 and 13.4 hereinbelow, the term of this AGREEMENT
is from the EFFECTIVE DATE to the full end of the term or terms for which PATENT
RIGHTS have not expired, or if only TECHNOLOGY RIGHTS are licensed and no PATENT
RIGHTS are applicable, for a term of 15 years.

 
13.2
Any time after 1 year from the EFFECTIVE DATE, BOARD and MDA have the right to
terminate this license in any national political jurisdiction within the
LICENSED TERRITORY if LICENSEE, within 90 days after receiving written notice
from MDA of the intended termination, fails to provide written evidence
satisfactory to MDA that LICENSEE or its sublicensee(s) has commercialized or is
actively attempting to commercialize a licensed invention in such
jurisdiction(s). The following definitions apply to Section 13.2: (i)
"commercialize" means having SALES of LICENSED PRODUCTS incorporating PATENT
RIGHTS or incorporating TECHNOLOGY RIGHTS in such jurisdiction; or (ii) “active
attempts to commercialize” means ongoing and active research, development,
manufacturing, marketing, or sales program as appropriate, directed toward
obtaining regulatory approval, and/or production and/or SALES of LICENSED
PRODUCTS incorporating PATENT RIGHTS or incorporating TECHNOLOGY RIGHTS in any
jurisdiction, and has provided plans acceptable to MDA, in its sole discretion,
to commercialize licensed inventions in the jurisdiction(s) that MDA intends to
terminate. Parties acknowledge that to the extent LICENSEE is a joint owner of
Patent Rights, such termination does not inhibit LICENSEE's right to practice
under its undivided interest in the invention.

 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


13.3
Subject to any rights herein which survive termination, this AGREEMENT will
earlier terminate in its entirety:

 

 
(a)
automatically if LICENSEE shall become bankrupt or insolvent and/or if the
business of LICENSEE shall be placed in the hands of a receiver or trustee,
whether by voluntary act of LICENSEE or otherwise; or

 

 
(b)
upon 30 days written notice by MDA if LICENSEE breaches or defaults on the
payment or report obligations of ARTICLE IV, or use of name obligations of
ARTICLE X; unless, before the end of the 30 day period, LICENSEE has cured the
default or breach and so notifies BOARD, stating the manner of the cure; or

 

 
(c)
upon 90 days written notice from MDA if LICENSEE breaches or defaults on any
other obligation under this AGREEMENT (such written notice to specify such
breach or default), unless, before the end of the 90 day period, LICENSEE has
cured the default or breach and so notifies BOARD, stating the manner of the
cure; or

 

 
(d)
at any time by mutual written agreement between LICENSEE, MDA and BOARD, upon
130 days written notice to all parties and subject to any terms herein which
survive termination; or

 

 
(e)
in relevant part under the provisions of Paragraph 13.2 if invoked.

 
13.4 If this AGREEMENT is terminated for any cause:
 

 
(a)
nothing herein shall be construed to release either party of any obligation
matured prior to the effective date of the termination;

 

 
(b)
LICENSEE covenants and agrees to be bound by the provisions of ARTICLES IX
(indemnification), X (Use of Board and Component's Name) and XI (Confidential
Information) of this AGREEMENT;

 

 
(c)
LICENSEE may, after the effective date of such termination, SELL all LICENSED
PRODUCTS that it has on hand at the date of termination, if LICENSEE pays the
earned royalty thereon and any other amounts due pursuant to ARTICLE IV of this
AGREEMENT.

 
XIV.  WARRANTY: SUPERIOR-RIGHTS
 
14.1
Except for the rights, if any, of the Government of the United States as set
forth below, BOARD represents and warrants its belief that (1) it is the owner
of an undivided joint right, title, and interest in and to LICENSED SUBJECT
MATTER, (2) it has the right to grant an exclusive license to its rights, title
and interest thereunder, and (3) it has not knowingly granted licenses
thereunder to any other entity that would restrict rights granted hereunder
except as stated herein.



INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


14.2
LICENSEE understands that the LICENSED SUBJECT MATTER may have been developed
under a funding agreement with the Government of the United States of America
and, if so, that the Government may have certain rights relative thereto. This
AGREEMENT is explicitly made subject to the Governments rights under any such
agreement and any applicable law or regulation, including P.L. 96-517 as amended
by P.L. 98-620. To the extent that there is a conflict between any such
agreement, applicable law or regulation and this AGREEMENT, the terms of such
Government agreement, applicable law or regulation shall prevail.

 
14.3
LICENSEE understands and agrees that BOARD, by this AGREEMENT, makes no
representation as to the operability or fitness for any use, safety, and
efficacy, approvability by regulatory authorities, time and cost of development,
patentability, and/or breadth of the LICENSED SUBJECT MATTER. BOARD, by this
AGREEMENT, also makes no representation as to whether there are any patents now
held, or which will be held, by others or by BOARD in the LICENSED FIELD, nor
does BOARD make any representation that the inventions contained in PATENT
RIGHTS do not infringe any other patents now held or that will be held by others
or by BOARD.

 
14.4
LICENSEE, by execution hereof, acknowledges, covenants and agrees that LICENSEE
has not been induced in anyway by BOARD, SYSTEM, MDA or employees thereof to
enter into this Agreement, and further warrants and represents that (i) LICENSEE
has conducted sufficient due diligence with respect to all items and issues
pertaining to this Agreement; and (ii) LICENSEE has adequate knowledge and
expertise, or has used knowledgeable and expert consultants, to adequately
conduct such due diligence, and agrees to accept all risks inherent herein.

 
XV.  GENERAL
 
15.1
This AGREEMENT constitutes the entire and only AGREEMENT between the parties for
LICENSED SUBJECT MATTER and all other prior negotiations, representations,
agreements and understandings are superseded hereby. No agreements altering or
supplementing the terms hereof may be made except by a written document signed
by both parties.

 
15.2
Any notice required by this AGREEMENT shall be given by prepaid, first class,
certified mail, return receipt requested, and addressed in the case of BOARD to:

 

 
BOARD OF REGENTS
The University of Texas System
201 West Seventh Street
Austin, Texas 78701
ATTENTION: Office of General Counsel
   
With copy to
The University of Texas
M.D. Anderson Cancer Center
Office of Technology Development
1020 Holcombe Boulevard, Suite 1405
Houston, Texas 77030
ATTENTION: William J. Doty

 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


Or in the case of LICENSEE to:
President and CEO
ATTN: Mr. David J. Main
INEX Pharmaceuticals Corporation
100-8900 Glenlyon Pkwy
Burnaby BC
CANADA V5J5J8



or such other address as may be given from time to time under the terms of this
notice provision.
 
15.3
LICENSEE must comply with all applicable federal, state and local laws and
regulations in connection with its activities pursuant to this AGREEMENT.

 
15.4
This AGREEMENT shall be construed and enforced in accordance with the laws of
the United States of America and of the State of Texas.

 
15.5
Failure of BOARD to enforce a right under this AGREEMENT will not act as a
waiver of that right or the ability to later assert that right relative to the
particular situation involved.

 
15.6
Headings included herein are for convenience only and shall not be used to
construe this AGREEMENT.

 
15.7
If any part of this AGREEMENT is for any reason to be found unenforceable, all
other parts nevertheless will remain enforceable.

 
IN WITNESS WHEREOF, parties hereto have caused their duly authorized
representatives to execute this AGREEMENT.
 
THE UNIVERSITY OF TEXAS
M.D. ANDERSON CANCER CENTER
BOARD OF REGENTS OF THE
UNIVERSITY OF TEXAS SYSTEM
       
By  /s/ Michael J. Best   
By  /s/ John Mendelsohn, M.D.  
   
Michael J. Best
Associate Vice President
For Business Affairs
Date: 1-24-00     
John Mendelsohn, M.D.
President, M.D. Anderson Cancer
Center
Date: 2-9-00  
   
APPROVED AS TO CONTENT:
APPROVED AS TO FORM:
       
By  /s/ William J. Doty   
By  /s/ BethLynn Maxwell  
   
William J. Doty
Director, Technology Development
Date: 01/20/2000  
BethLynn Maxwell, Esq.
Office of General Counsel
Date: 14 Feb. 00  

 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------





INEX PHARMACEUTICALS CORPORATION
   
By  /s/ David J. Main   
     
Name: David J. Main
Title: President & CEO
Date: June 14, 2000  
 

 

 

--------------------------------------------------------------------------------




EXHIBIT I
 
"The Use of Liposomal Vincristine in Order to Circumvent Toxicity and Allow
Administration of Higher Doses of Drug", ID99-061
Andreas H. Sarris, M.D., Ph.D., et al


U.S. Patent Application S.N. 601127,444 filed 01-April-99 entitled
"Compositions and Methods for Treating Lymphoma"


U.S. Patent Application S.N. 64/137,194 filed 02-June-99 entitled
"Compositions and Methods for Treating Lymphoma"



--------------------------------------------------------------------------------



 